Citation Nr: 1541020	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bipolar disorder.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).
FINDING OF FACT

Prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claim of entitlement to an increased rating for bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claim of entitlement to an increased rating for bipolar disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In September 2015, VA received a written, signed statement from the Veteran withdrawing his appeal in connection with his claim of entitlement to an increased rating for bipolar disorder.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal regarding the claim of entitlement to an increased rating for bipolar disorder is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


